Case: 18-40409      Document: 00514896968         Page: 1    Date Filed: 04/01/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 18-40409                            April 1, 2019
                                                                            Lyle W. Cayce
E.M., by next friends S.M. and C.S.,                                             Clerk


              Plaintiff - Appellant

v.

LEWISVILLE INDEPENDENT SCHOOL DISTRICT,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:15-CV-564


Before WIENER, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       E.M., a third-grade student with autism, a speech impairment,
orthopedic impairment, cerebral palsy, intellectual disability, and childhood
apraxia of speech, brought suit by and through her parents as next friends
(together, Appellants) against the Lewisville Independent School District
(LISD) alleging violations of the Individuals with Disabilities Education Act
(IDEA). See generally 20 U.S.C. §§ 1400–1482. The IDEA requires LISD to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40409      Document: 00514896968   Page: 2   Date Filed: 04/01/2019



                                 No. 18-40409
provide E.M. a “free appropriate public education” through an individualized
education program (IEP) based on her specific needs. 20 U.S.C. § 1412(a)(1),
(5); Cypress-Fairbanks Indep. Sch. Dist. v. Michael F., 118 F.3d 245, 247 (5th
Cir. 1997). Appellants contend that the E.M. would not have received a free
appropriate public education under the challenged 2013 IEP because it
discontinued the assistance of a sign language interpreter and would no longer
include as an educational goal improving E.M.’s ability to articulate new letter
sounds to form words.
      Pursuant to the IDEA, Appellants first filed a due process hearing
request with the Texas Education Agency. See 20 U.S.C. § 1415(f). A special
education hearing officer heard testimony from multiple communication and
education professionals who worked with and observed E.M. and concluded
that LISD had offered her a free appropriate public education in compliance
with the IDEA. Appellants appealed this determination to the district court,
which conducted an independent review of the administrative record and
affirmed the hearing officer. See 20 U.S.C. § 1415(i)(2)(a). Appellants now
appeal in this court.
      Our careful review of the record, the parties’ briefs, and the district
court’s opinion demonstrates no error in the decision below. In a detailed
opinion, the district court concluded that E.M. had not and was unlikely to
make meaningful progress in articulating sounds, did not use her sign
language interpreter, and instead communicated primarily and relatively
successfully through assistive technology. Applying this court’s four-factor test
from Michael F. to these facts, the district then determined that the challenged
IEP was “reasonably calculated to enable [E.M.] to receive educational
benefits” as required under the IDEA. 118 F.3d at 253. Finding no error, we
AFFIRM the district court’s judgment for essentially the same reasons stated
by that court.
                                       2